Matter of Hanrahan (2016 NY Slip Op 06829)





Matter of Hanrahan


2016 NY Slip Op 06829


Decided on October 19, 2016


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
BETSY BARROS, JJ.


2016-05595

[*1]In the Matter of Michael. Hanrahan, a suspended attorney, respondent. (Attorney Registration No. 2774016)

APPLICATION pursuant to 22 NYCRR 691.9 by Michael V. Hanrahan, who was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 27, 1987, to resign as an attorney and counselor-at-law. By opinion and order of this Court dated April 26, 2011, under Appellate Division Docket No. 2009-08035, the respondent was suspended from the practice of law for a period of three years (Matter of Hanrahan, 85 AD3d 61).

Mitchell T. Borkowsky, Hauppauge, NY (Carolyn Mazzu Genovesi of counsel), for the Grievance Committee for the Tenth Judicial District.
Michael V. Hanrahan, Westhampton, NY, respondent pro se.


PER CURIAM.


OPINION & ORDER
Michael V. Hanrahan (hereinafter the respondent) has submitted an affidavit sworn to on May 20, 2016, in support of his application to resign as an attorney and counselor-at-law (see 22 NYCRR 691.9).
The respondent acknowledges in his affidavit that his resignation is freely and voluntarily tendered, and that he is not being subjected to coercion or duress. He acknowledges that he is the subject of a pending investigation by the Grievance Committee for the Tenth Judicial District, and that he has been advised that charges, including the following allegations, would be prosecuted in a disciplinary proceeding, to wit: (1) misappropriation of funds in violation of rule 1.15(a) of the Rules of Professional Conduct (22 NYCRR 1200.0); (2) failure to promptly pay or deliver to a client or third person funds in his possession that the client or third person is entitled to receive, in violation of rule 1.15(c)(4) of the Rules of Professional Conduct (22 NYCRR 1200.0); (3) failure to re-register as an attorney with the Office of Court Administration for two reporting periods, in violation of rule 8.4(d) of the Rules of Professional Conduct (22 NYCRR 1200.0); and (4) failure to promptly or completely cooperate with the Grievance Committee's disciplinary investigation, in violation of rule 8.4(d) of the Rules of Professional Conduct (22 NYCRR 1200.0). The respondent acknowledges that he could not successfully defend himself on the merits against such charges. The respondent states that he is fully aware of the implications of submitting his resignation.
The respondent's application is submitted subject to any application by the Grievance [*2]Committee for an order directing that he make restitution and that he reimburse the Lawyers' Fund for Client Protection pursuant to Judiciary Law § 90(6-a). He acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90(6-a)(f) to be heard in opposition thereto.
The Grievance Committee recommends that the Court grant the proffered application for resignation.
Inasmuch as the proffered application to resign complies with the requirements of 22 NYCRR 691.9, the respondent's application is granted, and, effective immediately, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and BARROS, JJ., concur.
ORDERED that the application of Michael V. Hanrahan, a suspended attorney, to resign is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Michael V. Hanrahan, a suspended attorney, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that Michael V. Hanrahan, a suspended attorney, shall continue to comply with this Court's rules governing the conduct of disbarred and suspended attorneys (see 22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Michael V. Hanrahan, a suspended attorney, shall continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if Michael V. Hanrahan, a suspended attorney, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court